Citation Nr: 0410765	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-02 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a right hip disability, 
claimed as secondary to a low back disability.  

3.  Entitlement to service connection for a right leg disability, 
claimed as secondary to a low back disability.  

4.  Entitlement to service connection for a skin disability, 
claimed as psoriasis.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision of a Regional Office of 
the Department of Veterans Affairs, which denied the veteran 
service connection for psoriasis and disabilities of the low back, 
right leg, and right hip.  He responded with an August 2002 Notice 
of Disagreement, and was sent a December 2002 Statement of the 
Case.  He then filed a January 2003 VA Form 9, perfecting his 
appeal of these issues.  The veteran originally requested a 
personal hearing at the RO, but prior to such a hearing being 
held, he withdrew his hearing request in May 2003.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and the duty to notify 
has been satisfied.  

2.  Credible evidence of a medical nexus between any in-service 
disease or injury of the low back and a current disability of the 
lumbosacral spine has not been presented; a current diagnoses of 
scoliosis, degenerative arthritis, and disc bulging of the 
lumbosacral spine is not shown to be causally related to any 
incident of military service.  

3.  Credible evidence of an in-service disease or injury of the 
right hip has not been presented, and the veteran has not been 
awarded service connection for a low back disability.  

4.  Credible evidence of an in-service disease or injury of the 
right leg has not been presented, and the veteran has not been 
awarded service connection for a low back disability.  

5.  Competent evidence that the veteran's psoriasis was incurred 
during military service has not been presented.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for a 
disability of the lumbosacral spine have not been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).  

2.  The criteria for the award of service connection for a right 
hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2003).  

3.  The criteria for the award of service connection for a right 
leg disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.301 (2003).  

4.  The criteria for the award of service connection for a skin 
disability, claimed as psoriasis, have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), was enacted.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-grounded 
claim.  The law also provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  There are also new notification 
provisions contained in this law which require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  Regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the claims 
on appeal in light of the above-noted change in the law, and the 
requirements of the new law and regulations have been satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
By virtue of the December 2002 Statement of the Case, the various 
Supplemental Statements of the Case, and June 2001 and September 
2001 RO letters to the veteran notifying him of the VCAA, he has 
been advised of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence that 
the VA would attempt to obtain.  The veteran has reported that he 
receives medical care at the VA medical center in Murfreesboro, 
TN, and these records were obtained.  Private medical records have 
been obtained from E.B.H., M.D., T.E., M.D., A.K., M.D., E.M.D., 
M.D., R.N.B., M.D., St. Thomas Hospital, Putman Radiology, 
Cookeville General Hospital, Vanderbilt University Health Center, 
and Gainesboro Medical Clinic.  The veteran has not otherwise 
identified any additional evidence not already associated with the 
claims folder that is obtainable.  He has reported that saw 
several private physicians in the 1980's who are no longer in the 
area, and he is unable to locate those records.  Because these 
records are, by the veteran's own statements, unobtainable, the 
Board need not remand this appeal for additional evidentiary 
development.  Finally, he has been afforded recent VA medical 
examinations in conjunction with his claims; for these reasons, 
his appeals are ready to be considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), in which the Circuit Court held that VA 
cannot deny a claim without giving the claimant one year to submit 
the requested evidence or information.  Subsequently, the Veterans 
Benefits Act of 2003 was signed into law in December 2003.  This 
law authorizes the VA to make a decision on a claim before the 
expiration of the period during which the veteran may submit any 
additional evidence necessary to substantiate his claim.  This 
change was made effective from November 9, 2000.  Veterans 
Benefits Act of 2003, P.L. 108-183, § 701 117 Stat. 2651 (December 
16, 2003).  In the present case, the appellant was first sent a 
letter in June 2001 detailing the evidence that was necessary to 
substantiate his claims.  The appellant has had over a year since 
this letter was issued to submit additional evidence, and he in 
fact has done so; therefore, there is no indication that further 
delaying adjudication of the appellant's appeal would serve his 
interests.  

Lastly, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi [17 Vet. 
App. 412 (2004)], in which the Court held that 38 U.S.C.A. § 
5103(a) requires the VA to provide notice to the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim before any initial 
unfavorable agency of original jurisdiction decision.  In the 
present case, the RO initially considered the claims on appeal in 
March 2002, subsequent to the passage of the VCAA and the 
modifications to 38 U.S.C. § 5103(a) therein.  Prior to that 
initial decision, the RO provided notice to the veteran of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA would 
attempt to obtain, as has already been discussed above.  Finally, 
the veteran's claim was reconsidered on several occasions, most 
recently in December 2003, in light of the additional development 
performed subsequent to March 2002.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the Court 
must take due account of the 38 U.S.C.A. § 7261(b) rule of 
prejudicial error when considering VA compliance with the VCAA).  


I. Service connection - Low back disability

The veteran seeks service connection for a low back disability.  
Service connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303, 3.304 (2003).  In addition, when certain statutorily-
specified disabilities, such as arthritis, manifest to a 
compensable degree within a specified time period after service 
separation, service connection for such a disability will be 
presumed.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).  As with any claim, when there is an 
approximate balance of positive and negative evidence regarding 
any matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

In considering the veteran's low back disability claim, the Board 
notes that the veteran has already been awarded service connection 
for osteoporosis of the cervical spine.  However, the VA generally 
recognizes the cervical and thoracolumbar spine as distinct 
anatomical entities, and his pending low back claim may be 
considered without violating the regulatory prohibition against 
pyramiding.  See 38 C.F.R. § 4.14 (2003).  

The Board also notes that the veteran has reported private medical 
treatment for his low back in the early 1960's, while on active 
military service.  In a September 2002 letter to the veteran, the 
RO informed him of the relevance of those medical records to his 
pending claim, and requested him either to submit those records or 
to authorize the VA to obtain them on his behalf.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  To date, the veteran has done 
neither, and those records are presumed unobtainable.  Because the 
VA lacks legal authority to obtain private medical records on its 
own, and has specifically requested the veteran submit them, it 
has no further statutory obligation to the veteran regarding this 
evidence.  

No low back disability was noted at the time the veteran entered 
active duty in 1959.  He reported pain of the right flank, 
aggravated by exercise, in August 1960.  Physical examination 
revealed moderate tenderness, and myositis was diagnosed.  He was 
given medication.  When he was physically examined in May 1961 
pursuant to service discharge following his first active duty 
period, no abnormalities of the low back were noted.  Upon return 
to military service, an October 1961 medical examination revealed 
a normal spine and musculoskeletal system.  A subsequent April 
1965 periodic medical examination was also negative for any 
abnormalities of the low back.  In April 1979, the veteran was 
treated for back pain following yard work.  He had pain of the low 
back, without radiation into the lower extremities.  No prior 
history of arthritis, disc disease, or previous trauma was noted.  
He had tenderness at the sacroiliac joint, with good range of 
motion.  Straight leg raising tests were negative, and deep tendon 
reflexes were intact.  The impression was of a muscle strain, and 
medication and rest were prescribed.  On his February 1980 service 
separation examination, no abnormalities of the low back were 
noted, and he reported no history of recurrent back pain on his 
concurrent medical history report.  

Subsequent to service, the veteran sought VA medical treatment for 
several disabilities, including low back pain.  In January 2000, 
the veteran reported a 20-year history of low back pain following 
a motor vehicle accident.  A November 2000 clinical notation 
indicated a 30-year history of low back pain following a motor 
vehicle accident in the 1960's.  He was involved in another motor 
vehicle accident in 1981 which, according to the veteran, further 
aggravated his low back injury.  In December 2000, the veteran 
underwent an EMG study which revealed no evidence of lumbar 
radiculopathy, with the exception of a possible S1 nerve root 
compression.  A May 2001 MRI of the lumbosacral spine revealed 
severe dextroscoliosis of the sacral spine, and a disc bulge of 
the lumbar spine.  

The veteran was examined by a VA physician in August 2001, and 
reported a history of low back pain, for which he took medication.  
Physical examination revealed some scoliosis of the spine, and 
chronic low back pain, secondary to degenerative disease, was 
diagnosed.  A second VA medical examination was afforded the 
veteran in June 2003, at which time he reported a history of low 
back pain since 1962, at which time he was treated with an 
injection at a private local hospital.  A VA physician reviewed 
the veteran's medical records, and physically examined the 
veteran.  X-rays of the lumbosacral spine were also taken, and 
these reflected degenerative changes and grade 1 spondylolisthesis 
of the lumbar spine.  In reviewing the claims file, the physician 
could find no record of a 1962 low back injury, but concluded 
nonetheless that even if the veteran sustained such an injury at 
that time, he did not believe it was related to any current 
abnormality.  The physician noted that the veteran was able to 
serve in the military for many years after his claimed initial 
injury, with no evidence of physical impairment.  

The veteran has also submitted private medical treatment records 
which reflect treatment for low back pain beginning in the early 
1980's.  A September 1983 CT scan of the lumbosacral spine 
revealed rotoscoliosis, mild degenerative arthritis, and a disc 
bulge of the lumbar spine.  Scoliosis of the lumbosacral spine was 
confirmed via bone scan in January 1984.  In October 2001, the 
veteran sought treatment at Vanderbilt University Health Center 
for low back pain.  He reported a history of low back pain since a 
1960's motor vehicle accident.  The pain radiated down his right 
leg into his toes.  He got some relief with medication.  In 
November 2001, he was seen by Dr. T.E. for treatment of low back 
pain, with radiation into the right lower extremity.  He reported 
a history of low back pain since a motor vehicle accident in 1962.  
Physical examination revealed decreased range of motion and 
decreased strength of the back, and a course of physical therapy 
was recommended.  

The Board finds that the preponderance of the evidence is against 
the award of service connection for a low back disability.  While 
the veteran has reported sustaining a low back injury following a 
motor vehicle accident in the early 1960's, his service medical 
records are silent for any diagnosis of or treatment for such a 
back disability at that time.  While he did seek treatment for 
right flank pain, aggravated by exercise, in 1960 and a muscle 
inflammation was diagnosed, no low back disabilities were seen on 
subsequent medical examinations in May and October 1961, and in 
April 1965.  Thereafter, the veteran had over 15 years of service 
without complaint of a low back disability.  While the veteran was 
treated for another muscle strain of the low back in April 1979, 
there was no evidence of a low back abnormality on service 
separation examination in February 1980.  Additionally, the 
veteran reported no history of recurrent low back pain at that 
time.  

While he was treated for low back pain by private doctors 
beginning in 1983, the veteran reports sustaining a low back 
injury in a motor vehicle accident following service in 1981.  No 
physician, either private or VA, has suggested the veteran's low 
back disability began during active military service, or within a 
year thereafter.  While several private treatment records reflect 
the veteran's own contentions of a history of low back pain since 
1962, these mere transcriptions of the veteran's own assertions 
are not definitive medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406 (1995) (transcription of lay history is not "competent 
medical evidence").  The veteran's medical history was reviewed 
and he was physically examined by a VA physician in 2003, at which 
time the examiner found no medical nexus between any in-service 
disease or injury and a current low back diagnosis.  

The veteran has himself asserted that his current disabilities of 
the lumbosacral spine are related to an in-service low back 
injury, but as a layperson, his assertions regarding medical 
causation, diagnosis, and etiology are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence is against the 
veteran's claim for service connection for a disability of the 
lumbosacral spine, and thus the benefit of the doubt doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).

II. Service connection - Right hip disability

The veteran seeks service connection for a right hip disability, 
claimed as secondary a low back disability.  Service connection 
may be awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2003).  
Service connection may be awarded for any disability which is due 
to or the result of a service-connected disability.  38 C.F.R. § 
3.310 (2003).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any matter 
material to the claim, the claimant shall be given the benefit of 
the doubt.  38 U.S.C.A. § 5107 (West 2002).  

As an initial matter, the service medical records do not reveal, 
and the veteran does not contend, a disease or injury of the right 
hip during military service.  His February 1980 service separation 
examination is negative for any abnormality of the right hip, and 
he reported no such disability on his concurrent medical history 
report.  The veteran's sole contention is that his right hip 
disability is due to or the result of his low back disability, 
which he asserts should be service-connected.  

The veteran sought treatment for right hip pain at Cookeville 
General Hospital, a private facility, in January 1984.  An X-ray 
examination of this right hip revealed no evidence of fracture, 
dislocation, or other bone or joint abnormality.  The final 
impression was of a normal right hip and pelvis examination.  On 
subsequent occasions, he has reported right hip pain.  More 
recently, the veteran's right hip underwent VA X-ray examination 
in June 2003, at which time it was characterized as normal.  

Regardless of any current diagnosis, the veteran's service 
connection claim for a right hip disability is by his own 
admission based upon a grant of service connection for a low back 
disability.  Because service connection for a low back disability 
has been denied by the Board within this decision, any claim made 
secondary thereto must also fail, as a matter of law.  Where the 
law is dispositive of the claim, the claim should be denied 
because of lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  For this reason, service connection 
for a right hip disability, claimed as secondary to a low back 
disability, must be denied.  

III. Service connection - Right leg disability

The veteran seeks service connection for a right leg disability, 
claimed as secondary a low back disability.  Service connection 
may be awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2003).  
Service connection may be awarded for any disability which is due 
to or the result of a service-connected disability.  38 C.F.R. § 
3.310 (2003).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any matter 
material to the claim, the claimant shall be given the benefit of 
the doubt.  38 U.S.C.A. § 5107 (West 2002).  

As an initial matter, the service medical records do not reveal, 
and the veteran does not contend, a significant disease or injury 
of the right leg during military service.  His February 1980 
service separation examination is negative for any abnormality of 
the right leg.  The veteran also did not report any disability of 
the right leg on his February 1980 report of medical history.  The 
veteran's sole contention is that his right leg disability is due 
to or the result of his low back disability, which he asserts 
should be service-connected.  

Subsequent to service, the veteran has reported on several 
occasions the radiation of pain down his back into his right leg.  
An August 2001 VA medical examination found some loss of sensation 
of the right foot, but no other disability of the right leg.  
Private medical records reflect the veteran's complaints of right 
leg pain, but reflect no current right knee or ankle disability.  

Regardless of any current diagnosis, the veteran's service 
connection claim for a right leg disability is by his own 
admission based upon a grant of service connection for a low back 
disability.  Because service connection for a low back disability 
has been denied by the Board within this decision, any claim made 
secondary thereto must also fail, as a matter of law.  Where the 
law is dispositive of the claim, the claim should be denied 
because of lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  For this reason, service connection 
for a right leg disability, claimed as secondary to a low back 
disability, must be denied.  

IV. Service connection - Skin disability

The veteran sought treatment in July 1967 for an abdominal skin 
rash, described as slightly pruritic.  The rash was preceded by 
heat and sweating.  Topical medication was prescribed.  In March 
1968, the veteran was treated for a rash on his arms, chest, and 
hands.  A maculo-papular rash was diagnosed, and he was given 
medication.  A week later, he continued to experience a rash on 
his face and hands, described as a fine scaling over the chest and 
hands.  He was referred to the hospital emergency room.  At the 
hospital, an allergic reaction to penicillin was diagnosed.  In 
August 1973, the veteran complained of dryness of the facial skin.  
His skin felt "tight" and "burned", especially with facial 
movement.  Physical examination revealed his face to appear 
normal, with no lesions, although his skin was oily.  The 
impression was of a normal examination, and medication was 
prescribed.  A June 1977 periodic service medical examination was 
negative for any abnormalities of the skin.  On his February 1980 
service separation examination, no abnormalities of the skin, with 
the exception of a hernioplasty scar, were noted, and he reported 
no history of skin disease on his concurrent medical history 
report.  

Subsequent to service, the veteran has sought VA medical treatment 
for a variety of medical disabilities, including skin 
disabilities.  In March 1991, he sought treatment for a skin rash 
on the knees and elbows, with a six year history.  Physical 
examination revealed a mild psoriatic skin rash, and a dermatology 
consultation was recommended.  He was seen in July 1991 for a 5-
year history of psoriasis.  On physical examination, he had 
psoriasis on the right elbow and both knees, for which he was 
given medication.  

A VA dermatological examination was performed in August 2001, at 
which time a history of psoriasis was reported.  Physical 
examination revealed scaling lesions of the elbows and knees, 
indicative of psoriasis.  The final diagnosis was of psoriasis.  
In June 2003, the veteran was again examined by a VA physician.  
The veteran gave a history of cellulitis of the ears and head 
during military service.  More recently, he has experienced 
recurrent psoriasis of the knees and elbows.  He has received 
various topical medications for his disability.  On physical 
examination, both his elbows and knees were clear, with minimal 
erythema.  No psoriatic lesions were observed, and he was without 
signs of acne, infection, scarring, or disfigurement.  Also, no 
problems of the scalp or ears were noted.  Overall, the VA 
physician found the veteran's psoriasis "currently . . . 
completely resolved."  After examining the veteran and reviewing 
his medical history, the examiner concluded that the veteran's in-
service skin disorder and his current psoriasis were unrelated.  

The veteran has also sought private medical treatment for a skin 
disability.  In 1992, he was diagnosed with psoriasis, but no date 
of onset was noted at that time.  A June 1996 written statement 
from R.N.B., M.D., confirmed a diagnosis of psoriasis affecting 
the veteran's elbows and right knee.  Psoriasis was again 
diagnosed by E.B.H., M.D., in May 1999.  Finally, in support of 
his claim, the veteran submitted color photographs taken in 
January 2002 which demonstrate swollen red lesions on both knees 
and both elbows.  

As an initial matter, the Board concedes a current diagnosis of 
psoriasis.  Both VA and private medical records reflect diagnoses 
of psoriasis, beginning in the early 1990's.  While the most 
recent medical evidence of record, the June 2003 VA dermatological 
examination, found the veteran's psoriasis completely resolved, 
the remainder of the medical evidence indicates he has been 
treated for this disability over several years, and suggests the 
likelihood of a recurrence.  Therefore, the Board accepts that the 
veteran has a current diagnosis of psoriasis.  

However, the veteran must still establish that this disability was 
incurred during service.  His service medical records reflect 
several instances of treatment for skin disorders in 1967, 1968, 
and 1973.  However, his 1967 and 1973 rashes were of the abdomen 
and face, respectively, and psoriasis was not diagnosed at that 
time.  While he was seen for a skin rash of the arms in 1968, this 
rash was attributed to a reaction to penicillin, not psoriasis.  
Overall, the veteran's service medical records are negative for 
any diagnosis of psoriasis.  Additionally, his February 1980 
service separation medical examination noted no current skin 
disabilities at that time.  

Following service, the veteran was not diagnosed with psoriasis 
until the early 1990's, according to the available medical 
records.  A July 1991 VA outpatient treatment notation reflected a 
5-year history of psoriasis, which would indicate onset in 1986, 
several years subsequent to service.  A March 1991 VA outpatient 
notation reflected a 6-year history of psoriasis, with onset in 
1985, still 5years after the veteran's service separation.  While 
the veteran has submitted private medical treatment records 
reflecting a current diagnosis of psoriasis, none of these records 
indicate onset during military service.  When the veteran's claim 
was presented to a VA examiner for a medical opinion in June 2003, 
the examiner concluded, based on examination of the veteran and 
the claims file, that his current psoriasis was unrelated to any 
skin disability incurred during military service.  Because no 
medical evidence has been presented indicating the veteran's 
psoriasis was incurred during military service, service connection 
for psoriasis must be denied.  

The veteran has himself asserted that his current skin 
disabilities began during military service, but as a layperson, 
his assertions regarding medical causation, diagnosis, and 
etiology are not binding on the Board.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence is against the 
award of service connection for a skin disability, claimed as 
psoriasis.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for a disability of the 
lumbosacral spine id denied.  

Entitlement to service connection for a right hip disability, 
claimed as secondary to a low back disability, is denied.  

Entitlement to service connection for a right leg disability, 
claimed as secondary to a low back disability, is denied.  

Entitlement to service connection for a skin disability, claimed 
as psoriasis, is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



